MANN, Chief Judge
(concurring specially)-
I concur in affirmance on the present record. ■ I would point out, however, that in the trial court Latson’s counsel challenged the legality of jury selection in Hillsborough County. His appellate counsel did not pursue this question. However, it is being pursued in another case arising *497out of Hillsborough County, and if in that case Hillsborough County juries are declared to have been selected in an unlawful manner, Latson should then file for appellate review of this question pursuant to Baggett v. Wainwright, Fla.1969, 229 So.2d 239.